UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


EDGAR ORLANDO HUAMANI-DIAZ,            
                      Petitioner,
                 v.
                                                   No. 03-1042
JOHN ASHCROFT, Attorney General of
the United States,
                       Respondent.
                                       
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A42-797-530)

                      Submitted: October 29, 2003

                      Decided: November 13, 2003

    Before WILKINSON, KING, and SHEDD, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

Ronald D. Richey, RONALD D. RICHEY & ASSOCIATES, Rock-
ville, Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Douglas E. Ginsburg, Linda S. Wernery, Senior Litigation
Counsel, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.
2                    HUAMANI-DIAZ v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:
   Edgar Orlando Huamani-Diaz, a native and citizen of Peru, peti-
tions this court for review of the decision of the Board of Immigration
Appeals that he was not entitled to a hardship waiver of the condi-
tional basis of his residency. In addition, he appeals the Board’s
denial of his motion to remand for adjustment of status.
   Huamani-Diaz contends that the Board erred in concluding, as did
the immigration judge, that he was not entitled to a hardship waiver
under 8 U.S.C. § 1186a(c)(4) (2000), 8 C.F.R. § 1216.5 (2003). Under
8 U.S.C. § 1252(a)(2)(B)(ii) (2000), we lack jurisdiction to review
this decision committed to the discretion of the Attorney General.
Substantial evidence supports the Board’s conclusion that, without the
hardship waiver, Huamani-Diaz’s conditional permanent resident sta-
tus was properly terminated and he was subject to removal.
   Huamani-Diaz also challenges the Board’s denial of his motion for
remand to consider his application for adjustment of status. We
review a decision by the Board to deny a motion to remand or reopen
for abuse of discretion. Malhi v. INS, 336 F.3d 989, 993 (9th Cir.
2003). Huamani-Diaz bore the burden of establishing a prima facie
case for entitlement to the relief sought. See INS v. Abudu, 485 U.S.
94, 104-05 (1988). Because his record showed he had entered into a
marriage determined by the Attorney General to be for the purpose of
evading the immigration laws, he did not show his eligibility for
adjustment of status. 8 U.S.C. § 1154(c) (2000). Therefore, we con-
clude that the Board did not abuse its discretion in denying the motion
to remand.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                 PETITION DENIED